AUGUST 12, 2009 MARKET VECTORS ETF TRUST The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. This Prospectus offers shares of Market Vectors ETF Trust (the Trust). The Trust currently has 29 investment portfolios. This Prospectus relates to shares of only one portfolio: Market Vectors Vietnam ETF (the Fund). No person has been authorized to give any information or to make any representations other than those contained in this Prospectus in connection with the offer of the Funds shares, and, if given or made, the information or representations must not be relied upon as having been authorized by the Fund. Neither the delivery of this Prospectus nor any sale of shares of the Fund shall under any circumstance imply that the information contained herein is correct as of any date after the date of this Prospectus. Dealers effecting transactions in the Funds shares, whether or not participating in this distribution, may be generally required to deliver a Prospectus. This is in addition to any obligation of dealers to deliver the Prospectus when acting as underwriters. Market Vectors Vietnam ETF (the Fund) is distributed by Van Eck Securities Corporation and seeks to track the Market Vectors Vietnam Index. The Market Vectors Vietnam Index is published by 4asset-management GmbH (referred to herein as the Index Provider). The Index Provider does not sponsor, endorse, or promote the Fund and bears no liability with respect to the Fund or any security. The information contained herein regarding the Market Vectors Vietnam Index (the Vietnam Index) was provided by the Index Provider, while the information contained herein regarding the securities markets and The Depository Trust Company (DTC) was obtained from publicly available sources. This Prospectus, dated August 12, 2009, explains concisely the information you ought to know before investing in the Fund. We suggest that you keep it for future reference. TABLE OF CONTENTS OVERVIEW OF THE TRUST i MARKET VECTORS VIETNAM ETF 1 Principal Investment Objective and Strategies 1 Principal Risks of Investing in the Fund 2 Performance 15 Fees and Expenses of the Fund 16 Expense Example 16 Creation Transaction Fees and Redemption Transaction Fees 17 MARKET VECTORS VIETNAM INDEX 18 PORTFOLIO HOLDINGS 20 ADDITIONAL INVESTMENT STRATEGIES 20 ADDITIONAL RISKS OF INVESTING IN THE FUND 20 MANAGEMENT 21 PORTFOLIO MANAGERS 22 SHAREHOLDER INFORMATION 23 Determination of NAV 23 Buying and Selling Exchange-Traded Shares 23 Creation and Redemption of Creation Units 25 Distributions 29 Tax Matters 29 LICENSE AGREEMENT 33 FINANCIAL HIGHLIGHTS 35 GENERAL INFORMATION 36 Additional Information 36 OVERVIEW OF THE TRUST Market Vectors ETF Trust (the Trust) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), currently consisting of 29 investment portfolios. This Prospectus relates to the following portfolio of the Trust: Market Vectors Vietnam ETF (the Fund). Van Eck Associates Corporation (the Adviser) is the investment adviser to the Fund. The shares of the Fund (the Shares) are expected to be approved for listing, subject to notice of issuance, on NYSE Arca, Inc. (NYSE Arca), and will trade in the secondary market at prices that may differ to some degree from the net asset value (NAV) of the Shares. Unlike conventional mutual funds, the Trust will issue and redeem Shares of the Fund on a continuous basis at NAV only in large specified blocks each called a Creation Unit. Creation Units are expected to be issued and redeemed principally for cash. Except when aggregated in Creation Units, Shares are not redeemable securities of the Trust. i MARKET VECTORS VIETNAM ETF Principal Investment Objective and Strategies Investment Objective. The Funds investment objective is to replicate as closely as possible, before fees and expenses, the price and yield performance of the Market Vectors Vietnam Index (the Vietnam Index). For a further description of the Vietnam Index, see Market Vectors Vietnam Index. Principal Investment Policy. The Fund will normally invest at least 80% of its total assets in securities that comprise the Funds benchmark index. This 80% investment policy is non-fundamental and requires 60 days prior written notice to shareholders before it can be changed. Indexing Investment Approach. The Fund is not managed according to traditional methods of active investment management, which involve the buying and selling of securities based upon economic, financial and market analysis and investment judgment. Instead, the Fund, utilizing a passive or indexing investment approach, attempts to approximate the investment performance of the Vietnam Index by investing in a portfolio of securities that generally replicates the Vietnam Index. The Adviser anticipates that, generally, the Fund will hold all of the securities that comprise the Vietnam Index in proportion to their weightings in the Vietnam Index. However, under various circumstances, it may not be possible or practicable to purchase all of those securities in these weightings. In these circumstances, the Fund may purchase a sample of securities in the Vietnam Index. There also may be instances in which the Adviser may choose to overweight a security in the Vietnam Index, purchase securities not in the Vietnam Index that the Adviser believes are appropriate to substitute for certain securities in the Vietnam Index or utilize various combinations of other available investment techniques in seeking to replicate as closely as possible, before fees and expenses, the price and yield performance of the Vietnam Index. The Fund may sell securities that are represented in the Vietnam Index in anticipation of their removal from the Vietnam Index or purchase securities not represented in the Vietnam Index in anticipation of their addition to the Vietnam Index. The Adviser expects that, over time, the correlation between the Funds performance and that of the Vietnam Index before fees and expenses will be 95% or better. A figure of 100% would indicate perfect correlation. The Fund may also utilize derivative instruments, such as swaps, options, warrants, futures contracts, currency forwards (and convertible securities and structured notes), and participation notes (P-Notes) to seek performance that corresponds to the Vietnam Index. For these purposes, depositary receipts, derivative instruments and P-Notes will count towards the 80% investment policy discussed above. A lesser percentage may be so invested to the extent that the Adviser needs additional flexibility to comply with the requirements of the U.S. 1 VIETNAM ETF (continued) Internal Revenue Code of 1986, as amended (the Internal Revenue Code), and other regulatory requirements. Sales as a result of Vietnam Index changes could result in the realization of short or long-term capital gains by the Fund thereby resulting in a tax liability for shareholders subject to U.S. federal income tax. See Shareholder InformationTax Matters. Market Capitalization. The Vietnam Index is comprised of companies with market capitalizations of greater than $ 150 million. Stocks of companies whose market capitalization falls below $ 75 million as of any rebalancing date will no longer be eligible for the Vietnam Index. Stocks must have a three-month average daily turnover greater than $ 1 million. The total market capitalization of the Vietnam Index as of June 30, 2009 was in excess of $97 billion. Borrowing Money. The Fund may borrow money from a bank up to a limit of one-third of the market value of its assets for temporary or emergency purposes. To the extent that the Fund borrows money, it will be leveraged; at such times, the Fund will appreciate or depreciate in value more rapidly than its benchmark, the Vietnam Index. Fundamental and Non-Fundamental Policies. The Funds investment objective and each of the other investment policies are non-fundamental policies that may be changed by the Board of Trustees without shareholder approval, except as noted in the SAI under the heading Investment Policies and RestrictionsInvestment Restrictions. Principal Risks of Investing in the Fund Investors in the Fund should be willing to accept a high degree of volatility in the price of the Funds Shares and the possibility of significant losses. An investment in the Fund involves a substantial degree of risk. Therefore, you should consider carefully the following risks before investing in the Fund. Risk of Investing in Foreign Securities. Investments in the securities of non-U.S. issuers involve risks beyond those associated with investments in U.S. securities. These additional risks include greater market volatility, the availability of less reliable financial information, higher transactional and custody costs, taxation by foreign governments, decreased market liquidity and political instability. Foreign issuers are often subject to less stringent requirements regarding accounting, auditing, financial reporting and record keeping than are U.S. issuers, and therefore, not all material information will be available. Securities exchanges or foreign governments may adopt rules or regulations that may negatively impact the Funds ability to invest in foreign securities or may prevent the Fund from repatriating its investments. In addition, the Fund may not receive shareholder 2 communications or be permitted to vote the securities that it holds, as the issuers may be under no legal obligation to distribute them. Because the Fund may invest in securities denominated in foreign currencies and some of the income received by the Fund will be in foreign currencies, changes in currency exchange rates may negatively impact the Funds returns. The values of the currencies of the countries in which the Fund may invest may be subject to a high degree of fluctuation due to changes in interest rates, the effects of monetary policies issued by the United States, foreign governments, central banks or supranational entities, the imposition of currency controls or other national or global political or economic developments. Therefore, the Funds exposure to foreign currencies may result in reduced returns to the Fund. The Fund does not expect to hedge its currency risk. Moreover, the Fund may incur costs in connection with conversions between U.S. dollars and foreign currencies and, as noted below, will bear the risk of any inability to convert the Vietnamese dong. The Fund may, but is not obligated to, invest in derivative instruments to lock in certain currency exchange rates from time to time. Special Risk Considerations of Investing in Vietnamese Issuers. Investment in securities of Vietnamese issuers involves risks not typically associated with investments in securities of issuers in developed countries, as well as risks not typically associated with investments in traditional emerging market countries. Such heightened risks include, among others, expropriation and/or nationalization of assets, confiscatory taxation, sudden changes in law and regulations, political instability, including authoritarian and/or military involvement in governmental decision-making, armed conflict, the impact on the economy as a result of civil war, and social instability as a result of religious, ethnic and/or socioeconomic unrest. In addition, such heightened risks can also include the following: Vietnamese Securities Markets. Vietnam has an underdeveloped market. The Funds investments require special considerations not normally associated with investments in securities of companies operating in more developed markets. Because securities markets in Vietnam are underdeveloped and are less correlated to global economic cycles than those markets located in more developed countries, securities markets in Vietnam are subject to greater risks associated with market volatility, lower market capitalization, lower trading volume, illiquidity, inflation, greater price fluctuations and uncertainty regarding the existence of trading markets. Vietnam generally has a less developed capital market than traditional emerging market countries and, consequently, the risks of investing in foreign securities are magnified with respect to investments in Vietnam. Moreover, trading on securities markets may be suspended altogether. Market volatility may also be heightened by the actions of a small number of investors. 3 VIETNAM ETF (continued) Use of Single Broker. The Adviser is required to execute trades of securities of Vietnamese companies through a single broker. Brokerage firms in Vietnam are fewer in number and less established than brokerage firms in more developed markets. Current regulations in Vietnam require the Fund to execute trades of securities of Vietnamese companies through a single broker. As a result, the Adviser will have less flexibility to choose among brokers on behalf of the Fund than is typically the case for investment managers. While the Adviser will select a broker it believes is capable of providing favorable prices and efficient executions, the limitation of only being able to use a single broker may inhibit its ability to achieve best execution for all trades. In addition, when the Fund effects securities transactions through a broker, it is subject to the risk that such broker will not be able to fulfill its obligations to the Fund (counterparty risk). This risk is magnified in Vietnam because the Fund is required to execute trades through a single broker. In addition, because the process of purchasing securities in Vietnam requires that payment to the local broker occur prior to receipt of securities, failure of the broker to deliver the securities will adversely affect the Fund. This process also increases counterparty risk to the Fund. Investment and Repatriation Restrictions. The government in Vietnam restricts or controls to varying degrees the ability of foreign investors to invest in securities of issuers operating in Vietnam. These restrictions and/or controls may at times limit or prevent foreign investment in securities of issuers located in Vietnam. Moreover, governmental approval or special licenses prior to investments by foreign investors may be required in Vietnam and may limit the amount of investments by foreign investors in a particular industry and/or issuer and may limit such foreign investment to a certain class of securities of an issuer that may have less advantageous rights than the classes available for purchase by domiciliaries of Vietnam and/or impose additional taxes on foreign investors. Furthermore, the administration of laws and regulations by governmental agencies may be subject to considerable discretion and subject to varying interpretations which could differ from case to case and apply retroactively. A delay in obtaining a government approval or a license would delay investments in a particular country, and, as a result, the Fund may not be able to invest in certain securities while approval is pending. The government of Vietnam may also withdraw or decline to renew a license that enables the Fund to invest in Vietnam. These factors make investing in issuers located in Vietnam significantly riskier than investing in issuers located in more developed countries, and any one of these factors could cause a decline in the value of the Funds Shares. 4 Investment in Vietnam may be subject to a greater degree of risk associated with governmental approval in connection with the repatriation of investment income, capital or the proceeds of sales of securities by foreign investors. In addition, there is the risk that if Vietnams balance of payments declines, Vietnam may impose restrictions on foreign capital remittances. Consequently, the Fund could be adversely affected by delays in, or a refusal to grant, any required governmental approval for repatriation of capital, as well as by the application to the Fund of any restrictions on investments. Additionally, investments in Vietnam may require the Fund to adopt special procedures, seek local government approvals or take other actions, each of which may involve additional costs to the Fund. In particular, Vietnamese local authorities have in the past imposed arbitrary repatriation taxes on foreign owners which, if applied to the Fund, would increase the costs and time periods associated with the repatriation of the Funds investment income. Furthermore, any limitations on the repatriation of capital may require the Fund to borrow money to meet its obligations, which will cause the Fund to be leveraged, and/or sell securities of issuers located outside of Vietnam, which would cause the Funds tracking error to increase. In addition, the government of Vietnam may levy withholding or other taxes on income such as dividends, interest and realized capital gains. Although a portion of these taxes may be recoverable, any non-recovered portion of foreign withholding taxes will reduce the income received from Vietnamese investments. Available Disclosure About Vietnamese Issuers. Issuers located in Vietnam are not subject to the same rules and regulations as issuers operating in more developed economies. Therefore, there may be less financial and other information publicly available with regard to issuers located in Vietnam and such issuers are not subject to the uniform accounting, auditing and financial reporting standards applicable to issuers located in more developed countries. Foreign Currency Considerations. The value of the Vietnamese dong may be subject to a high degree of fluctuation. This fluctuation may be due to changes in interest rates, the effects of monetary policies issued by the United States, foreign governments, central banks or supranational entities, the imposition of currency controls or other national or global political or economic developments. The Funds assets will be invested primarily in the equity securities of issuers in Vietnam and the income received by the Fund will be principally in Vietnamese dong. Meanwhile, the Fund will compute and expects to distribute its income in U.S. dollars, and the computation of income will be made on the date that the income is earned by the Fund at 5 VIETNAM ETF (continued) the foreign exchange rate in effect on that date. Therefore, if the value of the Vietnamese dong falls relative to the U.S. dollar between the earning of the income and the time at which the Fund converts the Vietnamese dong to U.S. dollars, the Fund may be required to liquidate certain positions in order to make distributions if the Fund has insufficient cash in U.S. dollars to meet distribution requirements under the Code. The liquidation of investments, if required, could be at disadvantageous prices or otherwise have an adverse impact on the Funds performance. Furthermore, the Fund may incur costs in connection with conversions between U.S. dollars and Vietnamese dong. Foreign exchange dealers realize a profit based on the difference between the prices at which they are buying and selling various currencies. Thus, a dealer normally will offer to sell a foreign currency to the Fund at one rate, while offering a lesser rate of exchange should the Fund desire immediately to resell that currency to the dealer. The Fund will conduct its foreign currency exchange transactions either on a spot ( i.e. , cash) basis at the spot rate prevailing in the foreign currency exchange market, or through entering into forward, futures or options contracts to purchase or sell foreign currencies. The Fund does not expect to hedge its currency risk. Settlement Risk. The Fund may not be able to convert Vietnamese dong to U.S. dollars in time for the settlement of redemption requests. In the event of a redemption request from an authorized participant, the Fund will be required to deliver U.S. dollars to the authorized participant on the settlement date. In the event that the Fund is not able to convert the Vietnamese dong to U.S. dollars in time for settlement, which may occur as a result of the delays described above, the Fund may be required to liquidate certain investments and/or borrow money in order to fund such redemption. The liquidation of investments, if required, could be at disadvantageous prices or otherwise have an adverse impact on the Funds performance (e.g., by causing the Fund to overweight Vietnamese dong-denominated holdings and underweight other holdings which were sold to fund redemptions). In addition, the Fund will incur interest expense on any borrowings and the borrowings will cause the Fund to be leveraged, which will magnify gains and losses on its investments. Vietnamese Corporate and Securities Laws.
